ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1989-12-13_ORD_02_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 13 DECEMBER 1989

COMPOSITION OF CHAMBER

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 13 DECEMBRE 1989

COMPOSITION DE LA CHAMBRE
| Official citation :
Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),

Composition of Chamber, Order of 13 December 1989,
LCJ. Reports 1989, p. 162.

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/ Honduras),
composition de la Chambre, ordonnance du 13 décembre 1989,
C.LJ. Recueil 1989, p. 162.

 

Sales number 57 1
N° de vente :

 

 

 
162

INTERNATIONAL COURT OF JUSTICE
1989

13 December YEAR 1989

General List
No. 75

13 December 1989

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER

COMPOSITION OF CHAMBER

Present: President RUDA; Judges ELIAS, ODA, AGO, SCHWEBEL, Sir Robert
JENNINGS, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, PATHAK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Makes the following Order:

Having regard to Articles 31 and 48 of the Statute of the Court and to
Articles 17 and 35 of the Rules of Court,

Having regard to the Special Agreement concluded on 24 May 1986
between the Republic of El Salvador and the Republic of Honduras for
the submission of a land, island and maritime frontier dispute between the
two States to a chamber of the Court consisting of three Members of the
Court and two judges ad hoc chosen by the Parties,

4
163 . DISPUTE (EL SALVADOR/HONDURAS) (ORDER 13 XII 89)

Having regard to the notifications made by the Parties of the choice by
them of judges ad hoc, namely the choice by El Salvador on 7 March 1987
of Mr. Nicolas Valticos, and the choice by Honduras on 8 April 1987 of
Mr. Michel Virally,

Having regard to the Order made by the Court on 8 May 1987 whereby
it decided to accede to the request of the Governments of El Salvador and
Honduras to form a special chamber of five judges to deal with the case,
and further declared that at an election held on 4 May 1987 Judges Oda,
Sette-Camara and Sir Robert Jennings were elected to form, with the
judges ad hoc chosen by the Parties, a chamber to deal with the case, and
that accordingly such a Chamber was duly constituted by the Order, com-
posed of Judges Oda, Sette-Camara and Sir Robert Jennings, and Judges
ad hoc Valticos and Virally; and

Whereas Judge ad hoc Virally died on 27 January 1989;

Whereas by letter dated 9 February 1989 the Agent of Honduras
informed the Court that his Government had chosen Mr. Santiago
Torres Bernardez to sit as judge ad hoc in place of the late Judge ad hoc
Viraliy;

Whereas pursuant to Article 35, paragraph 3, of the Rules of Court a
copy of the letter of 9 February 1989 from the Agent of Honduras was on
13 February 1989 communicated by the Registrar to the Agent of El Sal-
vador, who was requested to furnish such observations as the Government
of El Salvador might wish to make;

Whereas after a number of communications had been addressed to the
Court by both Parties, the Agent of El Salvador informed the Court of the
final position of his Government by a letter received in the Registry on
30 October 1989 from which it appears that El Salvador has no objection
to the choice of Mr. Torres Bernärdez;

Whereas no objection to that choice appears to the Court itself,

THE COURT,
Unanimously,

Declares that the Chamber formed to deal with this case is composed as
follows : Judge Sette-Camara, President of the Chamber; Judges Oda and
Sir Robert Jennings; Judges ad hoc Valticos and Torres Bernardez.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of December, one thou-
sand nine hundred and eighty-nine, in three copies, one of which will be

5
164 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 13 XII 89)

placed in the archives of the Court and the others transmitted to the Gov-
ernment of El Salvador and the Government of Honduras, respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judge SHAHABUDDEEN appends a separate opinion to the Order of the
Court.

(Initialled) J.M.R.
(Initialled) E.V.O.
